Case 15-19633        Doc 55     Filed 03/04/19     Entered 03/04/19 14:59:02          Desc      Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 19633
         Yolande S Murff

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 06/04/2015.

         2) The plan was confirmed on 08/24/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
08/24/2015.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Converted on 01/07/2019.

         6) Number of months from filing to last payment: 43.

         7) Number of months case was pending: 45.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-19633             Doc 55             Filed 03/04/19    Entered 03/04/19 14:59:02                Desc         Page 2
                                                              of 4



 Receipts:

           Total paid by or on behalf of the debtor                       $21,533.22
           Less amount refunded to debtor                                    $844.63

 NET RECEIPTS:                                                                                              $20,688.59


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                            $4,358.00
     Court Costs                                                                          $0.00
     Trustee Expenses & Compensation                                                    $886.51
     Other                                                                                $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                            $5,244.51

 Attorney fees paid and disclosed by debtor:                                $0.00


 Scheduled Creditors:
 Creditor                                                  Claim         Claim            Claim       Principal      Int.
 Name                                            Class   Scheduled      Asserted         Allowed        Paid         Paid
 ACB Recovery                                Unsecured         622.80           NA              NA            0.00       0.00
 Advocate Christ Hospital                    Unsecured      1,450.00            NA              NA            0.00       0.00
 Advocate Home Health Services               Unsecured          76.00           NA              NA            0.00       0.00
 American InfoSource LP as agent for Direc   Unsecured         316.00        316.05          316.05          30.83       0.00
 America's Fi                                Unsecured           0.00           NA              NA            0.00       0.00
 AT&T Mobility II LLC                        Unsecured      2,500.00       2,178.31        2,178.31        212.51        0.00
 Atlas Acquisitions LLC                      Unsecured           0.00        512.99          512.99          50.05       0.00
 Carl Johnson                                Unsecured         400.00           NA              NA            0.00       0.00
 Certified Services Inc                      Unsecured          84.00           NA              NA            0.00       0.00
 Christ Hospital                             Unsecured           0.00           NA              NA            0.00       0.00
 City of Chicago Department of Revenue       Unsecured         400.00      2,240.00        2,240.00        218.53        0.00
 Comcast                                     Unsecured           0.00           NA              NA            0.00       0.00
 Credence Resource Mana                      Unsecured      2,178.00            NA              NA            0.00       0.00
 Department Of Education                     Unsecured     21,834.00     22,045.51        22,045.51      2,150.63        0.00
 Enhanced Recovery                           Unsecured         905.00           NA              NA            0.00       0.00
 Enhanced Recovery                           Unsecured         295.00           NA              NA            0.00       0.00
 First Premier Bank                          Unsecured         511.00           NA              NA            0.00       0.00
 First Premier Bank                          Unsecured         485.00           NA              NA            0.00       0.00
 Heritage Acceptance Corp                    Secured        9,853.33       9,853.33        9,853.33      9,853.33     747.46
 IC System                                   Unsecured         540.00           NA              NA            0.00       0.00
 Illinois Bell Telephone Company             Unsecured           0.00        197.62          197.62          19.28       0.00
 Illinois Student Assistance Commission      Unsecured           0.00    10,578.61        10,578.61      1,031.98        0.00
 Ingalls Memorial Hospital                   Unsecured      1,600.00            NA              NA            0.00       0.00
 Jefferson Capital Systems LLC               Unsecured         638.00           NA              NA            0.00       0.00
 Jesus Correa                                Unsecured         190.00           NA              NA            0.00       0.00
 JR Nephrology                               Unsecured          40.00           NA              NA            0.00       0.00
 KSI                                         Unsecured           0.00           NA              NA            0.00       0.00
 Mabt/Contfin                                Unsecured         512.00           NA              NA            0.00       0.00
 Mabt/Contfin                                Unsecured           0.00           NA              NA            0.00       0.00
 Mcsi Inc                                    Unsecured         650.00           NA              NA            0.00       0.00
 Midnight Velvet                             Unsecured         346.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-19633            Doc 55    Filed 03/04/19    Entered 03/04/19 14:59:02                Desc        Page 3
                                                    of 4



 Scheduled Creditors:
 Creditor                                        Claim         Claim         Claim        Principal        Int.
 Name                                  Class   Scheduled      Asserted      Allowed         Paid           Paid
 Navient Solutions Inc             Unsecured     10,570.00            NA           NA             0.00         0.00
 Overland Bond & Investment Corp   Secured           941.00      1,116.44     1,116.44       1,116.44        13.04
 Payday Loan                       Unsecured           0.00           NA           NA             0.00         0.00
 Robert Morris College             Unsecured      5,240.00            NA           NA             0.00         0.00
 Salute/Urban Trust Bank           Unsecured           0.00           NA           NA             0.00         0.00
 Southwest Credit Systems          Unsecured         255.00           NA           NA             0.00         0.00
 Superior Ambulance                Unsecured         300.00           NA           NA             0.00         0.00
 TCF                               Unsecured           0.00           NA           NA             0.00         0.00
 Tribute                           Unsecured           0.00           NA           NA             0.00         0.00
 Village of Riverdale              Unsecured         200.00           NA           NA             0.00         0.00


 Summary of Disbursements to Creditors:
                                                                Claim           Principal                Interest
                                                              Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00                    $0.00
       Mortgage Arrearage                                      $0.00              $0.00                    $0.00
       Debt Secured by Vehicle                            $10,969.77         $10,969.77                  $760.50
       All Other Secured                                       $0.00              $0.00                    $0.00
 TOTAL SECURED:                                           $10,969.77         $10,969.77                  $760.50

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00                 $0.00                $0.00
        Domestic Support Ongoing                                $0.00                 $0.00                $0.00
        All Other Priority                                      $0.00                 $0.00                $0.00
 TOTAL PRIORITY:                                                $0.00                 $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                              $38,069.09           $3,713.81                   $0.00


 Disbursements:

          Expenses of Administration                            $5,244.51
          Disbursements to Creditors                           $15,444.08

 TOTAL DISBURSEMENTS :                                                                          $20,688.59




UST Form 101-13-FR-S (9/1/2009)
Case 15-19633        Doc 55      Filed 03/04/19     Entered 03/04/19 14:59:02            Desc      Page 4
                                                   of 4




       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 03/04/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
